DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 05 October 2021, is acknowledged.  Claims 7, 9-27, 29-31, 33, 34, 36, and 37 have been cancelled. Claims 1, 5, 8, 28, 32, 35, and 40 have been amended.  Claims 1-6, 8, 28, 32, 35, and 38-41 are pending and under consideration.



Withdrawn Objections/Rejections
The following rejections are withdrawn:
The objections to the specification are withdrawn in view of applicant’s amendment.
Applicant’s amendment has obviated the previous objection to claim 35.
Applicant’s cancellation of claims previously rejection has obviated the rejection with respect to the cancelled claim(s).
Applicant’s amendment has obviated the previous rejections under 35 U.S.C. 112(b) in part.  With respect to claim 1 and claims depending therefrom, please see the rejection below. 
Applicant’s amendment has obviated the previous rejections of claims 8, 28, 29, 32-35, and 38-40 under 35 U.S.C. 112(a), written description.  
Applicant’s amendment of claim 8 to recite all six CDRs of the CRC-A1 antibody has obviated the previous rejection of that claim under 35 U.S.C. 112(a).
Applicant’s amendment has obviated the previous rejections of claims 32 and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Fiszman et al., Haematologica 79:112-118 (1994) (“Fiszman;” IDS). 



Claim Objections
Claims 8, 28, and 32 are each objected to for the following informality:  each of the claims recites fragments of the sequences of SEQ ID NOS: 2 and 4. While it is permissible to recite sequence fragments in a claim, each fragment must be independently identified by reference to SEQ ID NO: and a listing of the residue position numbers.  For example, light chain CDR1 should be identified (either with or without the actual recitation of amino acids) as “residues 53-63 of SEQ ID NO: 2”.  See MPEP 2422.01(V).




  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s argument that the amendment obviates the rejection is acknowledged but is not convincing.  Claim 1 still requires an antibody (Ab) that binds “an incompatible blood group A (BG-A) antigen”.  As previously discussed, it is unclear which antibodies fall within the metes and bounds of the claim.  The ambiguity arises because the claims do not in any way limit the antibody structure and it is unclear if the Ab must only bind BG-A antigen, or if any protein that expresses a linked oligosaccharide that can be bound by an antibody that distinguishes between BG-A versus BG-B and BG-O.  It is again noted that it is unclear if, for example, an antibody that binds any terminal N-acetylgalactosamine, as described in Table 1 of Clausen et al., J. Immunol., 136:326-330 (1986) (IDS) fall within the metes and bounds of the claim?  It is suggested that Applicant amend the claim to better define the antibody structure.  While clearly defining the antigen bound would also obviate the 112(b) issue, Applicant is cautioned that it would not resolve the issues under 112(a).  Appropriate correction or clarification is required.  


The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Field of the Invention, the State of the Art, and the Specification’s Disclosure can be found there.  The discussion that follows focuses on the claim amendments.
Claim Amendments
The 05 October 2021 claim amendments revised claim 1 to clarify that that the method detects an incompatible blood group A (BG-A) antigen with an antibody which specifically binds to an incompatible BG-A antigen.  Claim 5 was amended to correct an informality.  
Applicant’s Arguments
Applicant argues in the Remarks that the amendment of various claims to recite all six CDRs of the VH and VL chain of the disclosed CRC-A1 antibody obviates the rejection of record.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  While claims 8, 28, and 32 were amended as argued, independent claim 1 was not so amended.   And 





Claims 1-6 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection of record set forth in the previous office action is incorporated here in full.  The discussion that follows focuses on the claim amendments and the newly filed Rule 1..132 Declaration.
Claim Amendments
The 05 October 2021 claim amendments revised claim 1 to clarify that that the method detects an incompatible blood group A (BG-A) antigen with an antibody which specifically binds to an incompatible BG-A antigen.  Claim 5 was amended to correct an informality.  
Rule 1.132 Declaration
A Declaration Under 37 C.F.R. 1.132 was filed 05 October 2021.  In that Declaration, Dr. Xu provides additional data showing that the CRC-A1 antibody could detect incompatible BG-A antigen in exosomal samples collected from serum of colorectal patients with blood types B and O (Figure 1) and that the level of antigen detected decreases after tumor removal (Figure 2).  Dr. Xu also shows that in an immunohistochemistry assay the CRC-A1 antibody could detect different types of ovarian cancer (Figure 3) and pancreatic cancer (Figure 4).  
Applicant’s Arguments
Applicant argues in the Remarks on pages 10-11 that the specification at [0126], [0129], and [0131] provides sufficient guidance regarding detecting antigen in an exosomal fraction, particularly in view of art-recognized assays for exosomes.  In addition, Applicant notes that the Rule 1.132 Declaration provides evidence in Figures 1 and 2 that the CRC-A1 antibody can be used to detect incompatible BG-A antigen in exosomes.  In view of this data, Applicant argues that the method of claim 1 is enabled.
The Rule 1.132 Declaration is additionally relied upon as showing that the claimed methods are not limited to a specific tumor type, since CRC-A1 also detects ovarian and pancreatic cancers from patients with blood groups type B and O.

Response to Arguments and Rule 1.132 Declaration
Applicant's arguments, the data provide in the Rule 1.132 Declaration, and the data provided in the specification as-filed have been carefully considered but are not convincing that the method recited in claims 1 and 41 is enabled with respect to antibodies other than those containing all six CDRs of the CRC-A1 antibody, or that the skilled artisan could use the diagnostic method recited in claims 2, 3, 5, and 6 without experimentation that would be undue because it has not been established with convincing data that even the CRC-A1 antibody is diagnostic of the presence of a cancer expression an incompatible BG-A antigen.  
The Declaration under 37 CFR 1.132 filed 05 October 2021 is insufficient to overcome the rejection of claims 1-6 and 41 based upon the failure of the Specification to enable the claimed method as set forth in the last Office action because it does not demonstrate that, as a class, antibodies against an incompatible blood group A (BG-A) antigen could be used to detect the presence or absence of BG-A antigen in an exosomal fraction or that, even when the antibody is CRC-A1 (or comprises its CDRs) the detection of BG-A antigen in an exosomal fraction is diagnostic of cancer even in patients with blood types B and O.   
The data provided in the Rule 1.132 Declaration are acknowledged, as are the data provided in the specification.  The issue, however, was not whether the CRC-A1 antibody could detect incompatible BG-A antigen in an exosomal fraction, but whether antibodies that a particular antibody that has been shown to be useful in the recited assay method.  
Regarding claims 2, 3, 5, and 6, evidence is still lacking that detection of an incompatible BG-A antigen, even if with the CRC-A1 antibody, is diagnostic of cancer.  The statements in the specification and Applicant’s arguments are not supported by correlative data.  The immunohistochemical and immunofluorescent assays reported in the specification and the Declaration are not the same assay as detecting antigen in an exosomal fraction, which is what is required by the independent claim.   As previously discussed, to establish that a particular antibody has diagnostic potential a large number of samples and statistical analysis showing the predictive value of detecting a marker is required.  Additionally, while the specification provides preliminary data to support that the CRC-A1 antibody might eventually be shown to be diagnostic of one or more cancers in patients with blood type B or O, the preliminary evidence still leaves to the skilled artisan undue experimentation to show that in any assay (IHC, exosome analysis) this is actually the case.  That is, when the claims require the diagnostic potential be for a particular type of assay, the evidence provided must be supportive of the assay type that is claimed and it must be sufficiently tested to establish that it is statistically significant.  Accordingly, the evidence currently of record does not establish that even the CRC-A1 antibody is diagnostic for cancer in the particular assay recited in claim 2.  The rejection is therefore maintained as applied to the amended claims.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., Clin. Cancer Res. 14(22):7461-7469 (2008) (“Xu;” of record), as evidenced by provisional application no. 62431795 (of record). 
The rejection of record set forth in the previous office action is incorporated here in full.  
Claim Amendments
Claim 32 has been amended to require that the anti-incompatible blood group A  antibody comprise all six CDRs of the CRC-A1 antibody.  Claims 33 and 34 have been cancelled.  
Applicant’s Arguments
Applicant argues in the Remarks on pages 12-13 that the amended claims are not anticipated by the teachings of Xu because Xu fails to teach any structural information regarding the antibody CC188, as now required by amended claim 32.  Applicant notes that the Office has acknowledged in the enablement rejection that it is not possible to predict what an antibody with a particular set of functional properties would look like structurally.  Applicant also notes that the method of generating the CC188 antibody relied upon injection of tumor cells that express a large number of potential antigen, so that it would not be certain that CC188 bound an incompatible blood group A antigen.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  While Xu does not teach that the CC188 antibody binds an incompatible blood group A antigen as required by the independent claim, it is the position of the Office that the CC188 antibody necessarily and inherently binds incompatible blood group A antigen because the evidence provided in the provisional application supports that CC188 and CRC-A1 are the same antibody.  Further, as previously indicated, CC188 would necessarily express a heavy chain variable region as set forth in SEQ ID NO: 4 and a light chain variable region as set forth in SEQ ID NO: 2 since it appears to be the same antibody as CRC-A1.  It therefore would also express the CDRs contained within each of SEQ ID NOS: 2 and 4.  
Publication in a scientific journal generally requires that the publishing scientist agree to provide to the public materials referenced in that article.  While the CC188 antibody taught by Xu has a different name, it appears CC188 and instant CRC-A1 are the same antibody.  Absent an unequivocal statement by the inventor that CC188 and CRC-A1 are different antibodies or sufficient evidence that the antibodies are not the same, the rejection of claims 32 and 40 as inherently anticipated by Xu’s disclosure of the CC188 antibody labeled with Alexa Fluor 488 is maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28, 32, 35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al., Clin. Cancer Res. 14(22):7461-7469 (2008) (“Xu;” of record), as evidenced by provisional application no. 62431795 (of record), and in view of WO2015/142675 to Loew et al. (“Loew;” of record).
The rejection of record set forth in the previous office action is incorporated here in full.  
Claim Amendments
Claims 28 and 32 have been amended to require that the anti-incompatible blood group A  antibody comprise all six CDRs of the CRC-A1 antibody.  Claims 35 and 40 were amended to address an issue under 35 U.S.C. 112(b).  Claims 29, 33, and 34 have been cancelled.  
Applicant’s Arguments
Applicant argues in the Remarks on pages 14-15 that the amended claims are not obvious over the teachings of Xu because, as discussed regarding the anticipation rejection, Xu fails to teach any structural information regarding the antibody CC188, which is now required by the amended claims.
Response to Arguments
Applicant's arguments regarding the teachings of Xu have addressed above.  As previously indicated, while the names are different, it is the office’s position that CC188 would necessarily express a heavy chain variable region as set forth in SEQ ID NO: 4 and a light chain variable region as set forth in SEQ ID NO: 2 since it appears to be the same antibody as CRC-A1.  It therefore would also express the CDRs contained within each of SEQ ID NOS: 2 and 4.  
Applicant does not separately argue the combination of the teachings of Xu with those of Loew.  Accordingly, it remains the position of the Office that it would have been obvious to substitute the antibody of Xu into either a CAR-T construct or an antibody-drug conjugate to obtain an alternative CAR-T or antibody-drug conjugate that could be used to target an antigen that Xu shows is expressed not only on colon cancer cells, but on cancer stem cells.  And given the disclosure of the CC188 antibody in a journal article and the level of skill in the art for preparing both antibody drug conjugates and CAR-T cells comprising an antibody of interest, the ordinary artisan would have predictably obtained each of those antibody-based products.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  

Allowable Subject Matter 
No claim is allowed.  
Claim 8 is objected to but would be allowable if it were amended to obviate the objection and rewritten in independent form, including all limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643